Order affirmed, without costs. No ooinion. Hagarty, Adel and Taylor, JJ., concur; Lazansky, P. J., and Close, J:, dissent and vote to reverse the order and grant the application on the ground no fraud is involved. The alterations were made before authentication and, as a result, concededly conformed Assembly and election districts to the districts in which the electors actually resided, as set forth in the nominating petitions. The mistake was palpable and under the circumstances the making of the alterations should not defeat the electors’ selections.